—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered October 20, 1987, convicting him of criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Our review of the record establishes that the identification testimony adduced at trial was sufficient as a matter of law to sustain the defendant’s conviction (People v Cook, 99 AD2d 552, 553). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Finally, we decline to reduce the defendant’s sentence in the exercise of our interest of justice jurisdiction (see, People v *811Suitte, 90 AD2d 80). Bracken, J. P., Lawrence, Harwood and Balletta, JJ., concur.